Exhibit 10.2

 

CONSENT TO SUBLEASE AGREEMENT

 

THIS CONSENT TO SUBLEASE AGREEMENT (this “Agreement”) is made as of 
September 25, 2018, by and among HUDSON RINCON CENTER, LLC, a Delaware limited
liability company (“Landlord”), SALESFORCE.COM, INC., a Delaware corporation
(“Tenant”), and TWILIO INC., a Delaware corporation (“Subtenant”).

 

R E C I T A L S :

 

A.                                    Reference is hereby made to that certain
Office Lease dated as of December 28, 2012 (the “Original Lease”), as amended by
that certain First Amendment to Office Lease dated as of April 20, 2016 (the
“First Amendment”), whereby Tenant leases approximately 259,416 rentable square
feet of space (the “Premises”) of the office building known as “One Rincon” and
located at 101 Spear Street, San Francisco, California 94105 (the “Building”).
The Original Lease and the First Amendment are together referred to herein as
the “Lease.”

 

B.                                    Pursuant to the terms of Article 14 of the
Original Lease, Tenant has requested Landlord’s consent to that certain Sublease
dated as of August 30, 2018, by and between Tenant and Subtenant (the
“Sublease”), with respect to a subletting by Subtenant of the entire Premises,
on the terms more particularly described in the Sublease (the “Sublet
Premises”).  A copy of the Sublease is attached hereto as Exhibit A.  Landlord
is willing to consent to the Sublease on the terms and conditions contained
herein.

 

C.                                    All defined terms not otherwise expressly
defined herein shall have the respective meanings given in the Lease.

 

A G R E E M E N T :

 

1.                                      Landlord’s Consent.  Landlord hereby
consents to the Sublease; provided however, notwithstanding anything contained
in the Sublease to the contrary, such consent is granted by Landlord only upon
the terms and conditions set forth in this Agreement.  The Sublease is subject
and subordinate to the Lease.  Landlord shall not be bound by any of the terms,
covenants, conditions, provisions or agreements of the Sublease, except to the
extent otherwise expressly agreed to in this Agreement.  Notwithstanding the
foregoing, Landlord hereby consents to the following:

 

1.1                               Cosmetic Alterations.  Subtenant shall be
permitted to make Cosmetic Alterations to the Sublet Premises pursuant and
subject to the terms of Section 8.1 of the Original Lease.

 

1.2                               Deemed Consent Transfers.  Notwithstanding any
provision to the contrary set forth in the Lease, Subtenant shall have the
right, without the receipt of Landlord’s consent, to assign Subtenant’s entire
interest in the Sublease pursuant to clause (B), (C), or (D) of Section 14.7 of
the Original Lease, and any such assignee described in clause (B), (C) or (D) of
Section 14.7 of the Original Lease shall be deemed a Permitted Transferee,
provided that (i) Subtenant notifies Landlord no more than ten (10) business
days after the effective date of any such assignment and promptly supplies
Landlord with any documents or information reasonably requested by Landlord
regarding such transfer or Permitted Transferee, (ii) no assignment of the
Sublease pursuant to this Section 1.2 shall relieve Subtenant from any liability
under the Sublease, and (iii) the liability of Subtenant and such Permitted
Transferee shall be joint and several.

 

2.                                      Non-Release of Tenant; Further
Transfers.  Neither the Sublease nor this consent thereto shall release or
discharge Tenant from any liability, whether past, present or future, under the
Lease or alter the primary liability of Tenant to pay the rent and perform and
comply with all of the obligations of Tenant to be performed under the Lease
(including the payment of all bills rendered by Landlord for charges incurred by
Subtenant for services and materials supplied to the Sublet Premises).  Neither
the Sublease nor this consent thereto shall be construed as a waiver of
Landlord’s right to consent to (x) any further subletting either by Tenant

 

1

--------------------------------------------------------------------------------



 

or by Subtenant, or (y) any assignment by Tenant of the Lease or assignment by
Subtenant of the Sublease, or (z) any portion of the Sublet Premises being used
or occupied by any other party, in each case to the extent such consent is
required under the Lease.  Landlord may consent to subsequent sublettings and
assignments of the Lease or the Sublease or any amendments or modifications
thereto without notifying Tenant nor anyone else liable under the Lease and
without obtaining their consent.  No such action by Landlord shall relieve such
persons from any liability to Landlord or otherwise with regard to the Sublet
Premises.

 

3.                                      Relationship With Landlord.  Tenant
hereby assigns and transfers to Landlord, pursuant to the express terms and
conditions of this Section 3 and conditioned thereon, Tenant’s interest in the
Sublease and all rentals and income arising therefrom.  Landlord, by consenting
to the Sublease, agrees that Tenant may receive, collect and enjoy the rents
accruing under the Sublease; provided, however, in the event Tenant shall be in
Default (beyond any applicable notice and cure periods) in the performance of
its obligations to Landlord under the Lease, Landlord may, at its option by
notice to Tenant, elect to receive and collect, directly from Subtenant, all
rent and any other sums owing under the Sublease, to the extent of the rent and
any other sums due under the Lease, all as further set forth in Section 3.1,
below.  In the event that the Lease shall be terminated, Landlord may, at its
option by notice to Tenant, either (i) terminate the Sublease, or (ii) elect to
succeed to Tenant’s interest in the Sublease and cause Subtenant to attorn to
Landlord, as further set forth in Section 3.2, below.

 

3.1                               Landlord’s Election to Receive Rents. 
Landlord shall not, by reason of the Sublease, nor by reason of the collection
of rents or any other sums from Subtenant pursuant to Section 3, above, be
deemed liable to Subtenant for any failure of Tenant to perform and comply with
any obligation of Tenant, and Tenant hereby irrevocably authorizes and directs
Subtenant, upon receipt of any written notice from Landlord stating that a
Default exists under the Lease in the performance of Tenant’s obligations under
the Lease (beyond any applicable notice and cure periods), to pay to Landlord
the rents and any other sums due under the Sublease, to the extent of the rent
and any other sums due under the Lease.  Tenant agrees that Subtenant shall have
the right to rely upon any such statement and request from Landlord, and that
Subtenant shall pay any such rents and any other sums to Landlord without any
obligation or right to inquire as to whether such Default exists and
notwithstanding any notice from or claim from Tenant to the contrary.  Tenant
shall not have any right or claim against Subtenant for any such rents or any
other sums so paid by Subtenant to Landlord.  Landlord shall credit Tenant with
any rent or other sums received by Landlord under such assignment but the
acceptance of any payment on account of rent from Subtenant as the result of any
such Default shall in no manner whatsoever be deemed an attornment by Landlord
to Subtenant or by Subtenant to Landlord, be deemed a waiver by Landlord of any
provision of the Lease or serve to release Tenant from any liability under the
terms, covenants, conditions, provisions or agreements under the Lease. 
Notwithstanding the foregoing, any other payment of rent from Subtenant directly
to Landlord, regardless of the circumstances or reasons therefor, shall in no
manner whatsoever be deemed an attornment by Subtenant to Landlord in the
absence of a specific written agreement signed by Landlord to such an effect.

 

3.2                               Landlord’s Election of Attornment.  In the
event Landlord elects, at its option, to cause Subtenant to attorn to Landlord
pursuant to Section 3(ii), above, Landlord shall undertake the obligations of
Tenant under the Sublease from the time of the exercise of the option, but
Landlord shall not (i) be liable for any prepayment of more than one month’s
rent or any security deposit paid by Subtenant (except to the extent actually
received by Landlord), (ii) be liable for any previous act or omission of Tenant
under the Lease or for any other defaults of Tenant under the Sublease, (iii) be
subject to any defenses or offsets previously accrued which Subtenant may have
against Tenant, or (iv) be bound by any changes or modifications made to the
Sublease without the written consent of Landlord.

 

2

--------------------------------------------------------------------------------



 

4.                                      Transfer Premium.  Landlord acknowledges
and agrees that any amount paid by Subtenant under the Sublease for gross
receipts or rental tax paid by Tenant to the City and County of San Francisco
shall be excluded from the calculation of the Transfer Premium under and as
defined in the Lease (i.e., such amounts shall not constitute rent, additional
rent or other consideration payable by Subtenant in connection with the
Transfer).

 

5.                                      General Provisions.

 

5.1                               Consideration for Sublease.  Tenant and
Subtenant represent and warrant that there are no additional payments of rent or
any other consideration of any type payable by Subtenant to Tenant with regard
to the Sublet Premises other than as disclosed in the Sublease.

 

5.2                               Brokerage Commission.  Tenant and Subtenant
covenant and agree that under no circumstances shall Landlord be liable for any
brokerage commission or other charge or expense in connection with the Sublease
and Tenant and Subtenant agree to protect, defend, indemnify and hold Landlord
harmless from the same and from any cost or expense (including but not limited
to attorneys’ fees) incurred by Landlord in resisting any claim for any such
brokerage commission.

 

5.3                               Recapture.  This consent shall in no manner be
construed as limiting Landlord’s ability to exercise its rights to recapture any
portion of the Premises, as set forth in Section 14.4 of the Original Lease, in
the event of a proposed future sublease or assignment of such portion of the
Premises that triggers such rights of Landlord under Section 14.4 of the
Original Lease.

 

5.4                               Controlling Law.  The terms and provisions of
this Agreement shall be construed in accordance with and governed by the laws of
the State of California.

 

5.5                               Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of the parties hereto, their heirs,
successors and assigns.  As used herein, the singular number includes the plural
and the masculine gender includes the feminine and neuter.

 

5.6                               Captions.  The paragraph captions utilized
herein are in no way intended to interpret or limit the terms and conditions
hereof; rather, they are intended for purposes of convenience only.

 

5.7                               Partial Invalidity.  If any term, provision or
condition contained in this Agreement shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement, or the application of such term,
provision or condition to persons or circumstances other than those with respect
to which it is invalid or unenforceable, shall not be affected thereby, and each
and every other term, provision and condition of this Agreement shall be valid
and enforceable to the fullest extent possible permitted by law.

 

5.8                               Attorneys’ Fees.  If either party commences
litigation against the other for the specific performance of this Agreement, for
damages for the breach hereof or otherwise for enforcement of any remedy
hereunder, the parties hereto agree to and hereby do waive any right to a trial
by jury and, in the event of any such commencement of litigation, the prevailing
party shall be entitled to recover from the other party such costs and
reasonable attorneys’ fees as may have been incurred.

 

5.9                               Insurance.  Notwithstanding anything to the
contrary contained in the Sublease, Subtenant acknowledges and agrees that it
will maintain throughout the Term any insurance coverage required to be
maintained by Tenant under the Lease (and, for the avoidance of doubt, and
notwithstanding any provision to the contrary in the Sublease, Subtenant will
maintain property coverage required under the Lease on an “all risk” basis, as
required by the Lease) and the proceeds of all such insurance shall be used and
applied in accordance with the terms of the Lease.

 

[remainder of page intentionally left blank; signature page follows]

 

3

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Consent to Sublease Agreement
as of the day and year first above written.

 

LANDLORD:

 

 

 

HUDSON RINCON CENTER, LLC,

 

a Delaware limited liability company

 

 

 

By:

Rincon Center Commercial, LLC,

 

 

a Delaware limited liability company

 

Its:

Sole Member

 

 

 

 

 

By:

Hudson Pacific Properties, L.P.,

 

 

 

a Maryland limited partnership

 

 

Its:

Sole Member

 

 

 

 

 

 

 

By:

Hudson Pacific Properties, Inc.,

 

 

 

 

a Maryland corporation

 

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

 

By:

/s/ Mark T. Lammas

 

 

 

 

Name:

Mark T. Lammas

 

 

 

 

Title:

Chief Operating Officer, Chief Financial Officer & Treasurer

 

 

 

TENANT:

 

 

 

SALESFORCE.COM, INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ George Kreitem

 

Name:

George Kreitem

 

Title:

Senior Vice President Real Estate

 

 

 

 

 

SUBTENANT:

 

 

 

TWILIO INC.,

 

a Delaware corporation

 

 

 

 

By:

/s/ Jeff Lawson

 

Name:

Jeff Lawson

 

Title:

Chief Executive Officer

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

SUBLEASE

 

[SEE ATTACHED]

 

1

--------------------------------------------------------------------------------